Exhibit 10.2

 

DOLLAR GENERAL CORPORATION

AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN

 

 

This Amended and Restated 2007 Stock Incentive Plan (the “Plan”) is effective as
provided in Section 14 herein.

 

WHEREAS, the 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates was initially approved by the Board of Directors
and became effective as of July 6, 2007, and has been amended and restated on
several occasions, most recently by amendments that were approved by the Board
of Directors and became effective upon shareholder approval of the amended and
restated Plan on June 1, 2012; and

 

WHEREAS, the Plan is hereby further amended and restated in its entirety as
follows:

1.          Purpose of Plan

The Plan is designed:

(a)    to promote the long term financial interests and growth of Dollar General
Corporation (the “Company”) and its Subsidiaries by attracting and retaining
management and other personnel and key service providers with the training,
experience and ability to enable them to make a substantial contribution to the
success of the Company’s business;

(b)    to motivate management personnel by means of growth-related incentives to
achieve long range goals; and

(c)    to further the alignment of interests of Participants with those of the
shareholders of the Company through opportunities for increased stock or
stock-based ownership in the Company.

2.         Definitions

As used in the Plan, the following words shall have the following meanings:

(a)    “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.

(b)    “Award” means an award made to a Participant pursuant to the Plan and
described in Section 6, including, without limitation, an award of a Stock
Option, Stock Appreciation Right, Other Stock-Based Award or Dividend Equivalent
Right (as such terms are defined in Section 6), or any combination of the
foregoing.

(c)    “Award Agreement” means an agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
an Award; provided that for an Award with no restrictions, no signature will be
required from the Participant.





1

--------------------------------------------------------------------------------

 



(d)    “Beneficial Owner” means a “beneficial owner”, as such term is defined in
Rule 13d-3 under the Exchange Act (or any successor rule thereto).

(e)    “Board” means the Board of Directors of the Company.

(f)     A  “Change in Control” shall occur upon any of the following events: (i)
the sale or disposition, in one or a series of related transactions, of all or
substantially all, of the assets of the Company to any Person (or group of
Persons acting in concert) other than any of the Company or its Affiliates
(collectively, the “Permitted Holders”); (ii)  any Person (or group of Persons
acting in concert), other than the Permitted Holders, is or becomes the
Beneficial Owner (except that a Person shall be deemed to be a  “Beneficial
Owner” of all shares that any such Person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company (or any entity which controls the Company), including by way of
merger, consolidation, tender or exchange offer or otherwise; (iii) a
reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing 50% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the entity
resulting from such Corporate Transaction (or the parent of such entity) are
held subsequent to such transaction by the Person or Persons who were the
Beneficial Owners of the outstanding voting securities entitled to vote
generally in the election of directors of the Company immediately prior to such
Corporate Transaction; or (iv) during any rolling twenty-four (24) month period
looking back from any given date, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved (any such
director, an “Incumbent Director”) cease for any reason to constitute a majority
of the Board on the date of determination thereof; provided, that, no individual
shall be an Incumbent Director who is elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any Person other than the Board. 

(g)    “Code” means the United States Internal Revenue Code of 1986, as amended.

(h)    “Committee” means the Compensation Committee of the Board (or, if no such
committee is appointed, the Board), or any authorized subcommittee of the
Committee, as applicable.

(i)     “Common Stock” or “Share” means the common stock, par value $0.875 per
share, of the Company, which may be authorized but unissued, or issued and
reacquired.

(j)     “Director Limit” shall have the meaning set forth in Section 3(b) of the
Plan.

(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.





2

--------------------------------------------------------------------------------

 



(l)    “Fair Market Value” means, on a per Share basis, the fair market value of
the Common Stock on any given date determined as follows: (i) if there is a
public market for the

Shares on such date, the closing sale price of the Shares as quoted on the
principal national securities exchange on which such Shares are listed or
admitted to trading, or (ii) if there is no public market for the Shares on such
date, the Fair Market Value shall be the fair market value of the Shares as
determined reasonably and in good faith by the Board, which shall not take into
account any minority interest discount or discount for the imposition of
transfer restrictions.

(m)   “ISO” means a Stock Option that is also an incentive stock option granted
pursuant to Section 6(a)(ii) of the Plan.

(n)    “Key Employee” means a person, including an officer, in the regular
employment of the Company or any other Service Recipient who, in the opinion of
the Committee, has or is expected to have involvement in the management, growth
or protection of some part or all of the business of the Company or any other
Service Recipient.

(o)    “Non-Employee Director” means a member of the Board who is not an
employee of Dollar General Corporation or any of its Affiliates.

(p)    “Other Stock-Based Awards” means Other Stock-Based Awards granted
pursuant to Section 6(c) of the Plan.

(q)    “Participant” means a Key Employee, Non-Employee Director, consultant or
other person having a service relationship with the Company or any other Service
Recipient, to whom one or more Awards have been made and remain outstanding.

(r)    “Performance-Based Awards” shall have the meaning set forth in Section
6(c) of the Plan.

(s)    “Person” means “person,” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.

(t)     “Service Recipient” means the Company, any Subsidiary of the Company, or
any Affiliate of the Company that satisfies the definition of “service
recipient” within the meaning of Treasury Regulation Section 1.409A-1(g) (or any
successor regulation), with respect to which the person is a “service provider”
(within the meaning of Treasury Regulation Section 1.409A-1(f) (or any successor
regulation).

(u)    “Stock Appreciation Rights” means Stock Appreciation Rights granted under
Section 6(b) of the Plan.

(v)    “Stock Options” means Stock Options granted pursuant to Section 6(a) of
the Plan.

(w)   “Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other





3

--------------------------------------------------------------------------------

 



entities, or group of commonly controlled corporations or other entities, other
than the last corporation or other entity in the unbroken chain then owns stock
or other equity interests possessing 50% or more of the total combined voting
power of all classes of stock or other equity interests in one of the other
corporations or other entities in such chain.

3.          Shares Subject to the Plan

(a)    General.  Subject to adjustment as provided for in Sections 8 and 9, the
total number of Shares which may be issued under the Plan is 31,142,858, no more
than 4,500,000 of which shall be available for grant to any one Participant in
the form of Stock Options and Stock Appreciation Rights in any given fiscal year
of the Company, and no more than 1,500,000 of which shall be available for grant
to any one Participant in the form of Other Stock-Based Awards in any given
fiscal year of the Company.  The Shares may consist, in whole or in part, of
unissued Shares or issued but reacquired Shares.  The issuance of Shares or the
payment of cash in consideration of the substitution, cancellation or
termination of an Award shall reduce the total number of Shares available under
the Plan, to the extent of the number of Shares subject to such substituted,
cancelled or terminated Award; provided, however, that Shares subject to Awards
that are (i) repurchased by the Company or (ii) withheld or tendered to satisfy
(x) tax withholding obligations, (y) the exercise price of any Stock Option(s)
or (z) the purchase price for any other Award, shall in all events immediately
become available for new Awards to be granted under the Plan.  Shares related to
Awards or portions of Awards that are forfeited or that expire unexercised shall
also immediately become available for new Awards to be granted under the Plan.

(b)    Non-Employee Director Award Limit.  In addition to the provisions set
forth in Section 3(a), the Board may establish compensation for Non-Employee
Directors from time to time, subject to the limitations in the Plan, including
the form and amount of all such Non-Employee Director compensation. The Board
shall establish such Non-Employee Director compensation in its discretion and
pursuant to the exercise of its business judgment, taking into account such
factors, circumstances and considerations as it shall deem relevant from time to
time, provided that the sum of any cash compensation and the grant date fair
value of any Awards (as determined in accordance with Financial Accounting
Standards Board (FASB) Accounting Standards Codification Topic 718, or any
successor provision thereto) granted under the Plan during any fiscal year of
the Company to a Non-Employee Director as compensation for services as a
Non-Employee Director may not exceed $750,000 (the “Director Limit”). The Board
may make exceptions to the Director Limit for individual Non-Employee Directors
in extraordinary circumstances, as the Board may determine in its discretion
(and the exercise of such discretion shall be final, conclusive and binding),
provided that the Non-Employee Director receiving such additional compensation
may not participate in the decision to award such additional compensation.

4.          Administration of Plan

(a)    The Plan shall be administered by the (i) Committee, which may delegate
its duties and powers in whole or in part to any subcommittee thereof consisting
solely of at least two individuals who are intended to qualify as “Non-Employee
Directors” within the meaning





4

--------------------------------------------------------------------------------

 



of Rule 16b-3 under the Exchange Act (or any successor rule thereto),
“independent directors” within the meaning of the New York Stock Exchange’s
listed company rules and “outside directors” within the meaning of Section
162(m) of the Code (or any successor section thereto), or (ii) Board acting on
behalf of the Committee, in each case to the extent permitted by applicable
law.  The Committee may adopt its own rules of procedure, and action of a
majority of the members of the Committee taken at a meeting, or action taken
without a meeting by unanimous written consent, shall constitute action by the
Committee.  Subject to Section 10 of the Plan, the Committee shall have the
power and authority to administer, construe and interpret the Plan, to make
rules for carrying it out and to make changes in such rules, and to make any
other determinations that it deems necessary or desirable for the administration
of the Plan.  The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan and any Award Agreement in the manner
and to the extent the Committee deems necessary or desirable.  Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan.  The Committee shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions).  At the
time an Award is made or amended in accordance with the terms of the Plan, or
the terms or conditions of an Award are changed in accordance with the terms of
the Plan or the Award Agreement, the Committee may provide for limitations or
conditions on such Award. Any decision of the Committee (including a duly
authorized subcommittee thereof) in the interpretation and administration of the
Plan, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned (including, but
not limited to, Participants and their beneficiaries or successors).  In the
event of a conflict or inconsistency between the Plan and any Award Agreement,
the Plan shall govern, and the Award Agreement shall be interpreted to minimize
or eliminate any such conflict or inconsistency.

(b)    Subject to the limitations imposed under Section 7(h) below, Awards may,
in the discretion of the Committee, be made under the Plan in assumption of, or
in substitution for, outstanding awards previously granted by the Company or its
Affiliates or a company acquired by the Company or with which the Company
combines.

(c)    The Committee may employ counsel, consultants, accountants, appraisers,
brokers or other persons.  The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons.  No member of the Committee, nor employee or
representative of the Company shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Awards, and all such members of the Committee, employees and representatives
shall be fully protected and indemnified to the greatest extent permitted by
applicable law by the Company with respect to any such action, determination or
interpretation.

5.          Eligibility

The Committee may from time to time make Awards under the Plan to such Key
Employees, or other persons having a relationship with the Company or any other
Service Recipient, and in such form and having such terms, conditions and
limitations as the





5

--------------------------------------------------------------------------------

 



Committee may determine.  The terms, conditions and limitations of each Award
under the Plan shall be set forth in an Award Agreement, in a form approved by
the Committee, consistent, however, with the terms of the Plan.

6.          Awards

From time to time, the Committee (or the Board, as applicable) will determine
the forms and amounts of Awards for Participants.  Such Awards may take the
following forms in the Committee’s (or the Board’s, as applicable) sole
discretion:

(a)    Stock Options.  

(i)     Stock Options.  These are options to purchase Common Stock (“Stock
Options”).  At the time of Award the Committee shall determine, and shall
include in the Award Agreement, the option exercise period, the option exercise
price, vesting requirements, and such other terms, conditions or restrictions on
the grant or exercise of the option as the Committee deems appropriate
including, without limitation, the right to receive dividend equivalent payments
on vested options.  Notwithstanding the foregoing, the exercise price per Share
of a Stock Option shall in no event be less than the Fair Market Value on the
date the Stock Option is granted (subject to later adjustment pursuant to
Sections 8 and 9 hereof).  In addition to other restrictions contained in the
Plan, a Stock Option granted under this Section 6(a) may not be exercised more
than 10 years after the date it is granted.  Payment of the Stock Option
exercise price shall be made (i) in cash, (ii) with the consent of the
Committee, in Shares (any such Shares valued at Fair Market Value on the date of
exercise) that the Participant has held for such period of time as may be
required by the Committee to avoid adverse accounting consequences, (iii)
through the withholding of Shares (any such Shares valued at Fair Market Value
on the date of exercise) otherwise issuable upon the exercise of the Stock
Option in a manner that is compliant with applicable law, or (iv) a combination
of the foregoing methods, in each such case in accordance with the terms of the
Plan, the Award Agreement and of any applicable guidelines of the Committee in
effect at the time.

(ii)    ISOs.  The Committee may grant Stock Options under the Plan that are
intended to be ISOs.  Such ISOs shall comply with the requirements of Section
422 of the Code (or any successor section thereto).  No ISO may be granted to
any Participant who at the time of such grant, owns more than ten percent of the
total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the option exercise price for such ISO is at least 110%
of the Fair Market Value of a Share on the date the ISO is granted and (ii) the
date on which such ISO terminates is a date not later than the day preceding the
fifth anniversary of the date on which the ISO is granted.  Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition.  All Stock Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award Agreement expressly states that the Stock Option is intended to
be an ISO.  If a Stock Option is intended to be an ISO, and if for any reason
such Option (or portion thereof) shall not qualify as an ISO, then, to the
extent of such nonqualification, such Stock Option (or portion thereof) shall be
regarded as a nonqualified stock option granted under the Plan; provided that
such





6

--------------------------------------------------------------------------------

 



Stock Option (or portion thereof) otherwise complies with the Plan’s
requirements relating to nonqualified stock options.  In no event shall any
member of the Committee, the Company or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of a Stock Option to
qualify for any reason as an ISO.

(iii)   Attestation.  Wherever in this Plan or any agreement evidencing an Award
a Participant is permitted to pay the Stock Option exercise price of a Stock
Option or taxes relating to the exercise of a Stock Option by delivering Shares,
the Participant may, subject to procedures satisfactory to the Committee,
satisfy such delivery requirement by presenting proof of Beneficial Ownership of
such Shares, in which case the Company shall treat the Stock Option as exercised
without further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Stock Option, subject to actual receipt of such
Shares (whether of the actual Share certificate or electronic delivery of such
Shares).

(b)    Stock Appreciation Rights.  The Committee may grant “Stock Appreciation
Rights” (as hereinafter defined) independent of, or in connection with, the
grant of a Stock Option or a portion thereof.  Each Stock Appreciation Right
shall be subject to such other terms as the Committee may determine.  The
exercise price per Share of a Stock Appreciation Right shall in no event be less
than the Fair Market Value on the date the Stock Appreciation Right is granted
or, in the case of a Stock Appreciation Right granted in conjunction with a
Stock Option, or a portion thereof, the Stock Option exercise price of the
related Stock Option.  Each “Stock Appreciation Right” granted independent of a
Stock Option shall be defined as a right of a Participant, upon exercise of such
Stock Appreciation Right, to receive an amount equal to the product of (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over (B)
the exercise price per Share of such Stock Appreciation Right, multiplied by
(ii) the number of Shares covered by the Stock Appreciation Right.  Payment of
the Stock Appreciation Right shall be made in Shares or in cash, or partly in
Shares and partly in cash (any such Shares valued at the Fair Market Value on
the date of the payment), all as shall be determined by the Committee.  Stock
Appreciation Rights may be exercised from time to time upon actual receipt by
the Company of written notice of exercise stating the number of Shares with
respect to which the Stock Appreciation Right is being exercised.  The date a
notice of exercise is received by the Committee shall be the exercise date.  No
fractional Shares will be issued in payment for Stock Appreciation Rights, but
instead cash will be paid for a fraction or, if the Committee should so
determine, the number of Shares will be rounded downward to the next whole
Share.

(c)    Other Stock-Based Awards.  

(i)    Generally.  The Committee may grant or sell awards of Shares, awards of
restricted Shares and awards that are valued in whole or in part by reference
to, or are otherwise based on the Fair Market Value or number of, or are in any
way payable in the form of, Shares (including, without limitation, restricted
stock units and bonus stock).  Such “Other Stock-Based Awards” shall be in such
form, and dependent on such conditions, as the Committee may determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of





7

--------------------------------------------------------------------------------

 



performance objectives.  Other Stock-Based Awards may be granted alone or in
addition to any other Awards under the Plan.  Subject to the provisions of the
Plan, the Committee shall determine to whom and when Other Stock-Based Awards
will be made; the number of Shares to be awarded under (or otherwise related to)
such Other Stock-Based Awards; whether such Other Stock-Based Awards shall be
settled in cash, Shares or a combination of cash and Shares; and all other terms
and conditions of such awards (including, without limitation, the vesting
provisions thereof and provisions ensuring that all Shares so awarded and issued
shall be fully paid and non-assessable).

(ii)    Notwithstanding anything to the contrary herein, certain Other
Stock-Based Awards granted under this Section 6(c) may be granted in a manner
which is intended to qualify for the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto (“Performance-Based
Awards”).  A Participant’s Performance-Based Award shall be determined based on
the attainment of written performance goals approved by the Committee for a
performance period established by the Committee within the time period
prescribed by Section 162(m) of the Code.  The performance goals, which must be
objective, shall be based upon one or more of the following criteria: (a) net
earnings or net income (before or after taxes); (b) earnings per share; (c) net
sales or revenue growth; (d) gross or net operating profit; (e) return measures
(including, but not limited to, return on assets, capital, invested capital,
equity, sales, or revenue); (f) cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital); (g)
earnings before or after taxes, interest, depreciation, and/or amortization; (h)
gross or operating margins; (i) productivity ratios; (j) share price (including,
but not limited to, growth measures and total shareholder return); (k) expense
targets; (l) margins; (m) operating efficiency; (n) customer satisfaction; (o)
working capital targets; (p) economic value added; (q) volume; (r) capital
expenditures; (s) market share; (t) costs; (u) regulatory ratings; (v) asset
quality; (w) net worth; and (x) safety.  The foregoing criteria may relate to
the Company, one or more of its Affiliates or one or more of its or their
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine.  In
addition, to the degree consistent with Section 162(m) of the Code (or any
successor section thereto), the performance goals may be calculated without
regard to non-recurring items, as the Committee may determine in its sole
discretion.  The maximum amount of a Performance-Based Award granted during a
calendar year to any Participant shall be, with respect to Performance-Based
Awards that are denominated in Shares, 24 million.  The Committee shall
determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, shall so certify and ascertain the amount of the applicable
Performance-Based Award.  No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee.  The
amount of the Performance-Based Award actually paid to a given Participant may
be less than the amount determined by the applicable performance goal formula,
at the discretion of the Committee.  The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may,





8

--------------------------------------------------------------------------------

 



if and to the extent permitted by the Committee and consistent with the
provisions of Section 162(m) of the Code, elect to defer payment of a
Performance-Based Award.

 

(d)    Dividend Equivalent Rights.  The Committee may grant Dividend Equivalent
Rights either alone or in connection with the grant of an Award.  A “Dividend
Equivalent Right” shall be the right to receive a payment in respect of one
Share (whether or not subject to a Stock Option) equal to the amount of any
dividend paid in respect of one Share held by a shareholder in the Company;
provided, however, that the Company shall not grant any Dividend Equivalent
Right in respect of any unearned performance Shares.  Each Dividend Equivalent
Right shall be subject to such terms as the Committee may determine.

7.          Limitations and Conditions

(a)    No Award may be granted under the Plan after June 1, 2022, but Awards
theretofore granted may extend beyond that date. 

(b)    Nothing contained herein shall affect the right of the Company or any
other Service Recipient to terminate any Participant’s employment or other
service relationship at any time or for any reason.

(c)    Unless otherwise permitted by the Committee at or after the time of grant
of any Award, and except as shall be otherwise transferable or assignable by the
Participant by will or the laws of descent and distribution, no benefit under
the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void.  No such benefit shall, prior to receipt thereof by the
Participant, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the Participant.  No election as to
benefits or exercise of any Award may be made during a Participant’s lifetime by
anyone other than the Participant except by a legal representative appointed for
or by the Participant or, after a Participant’s death, by the legatees, personal
representatives of the Participant or distributees of the Participant.

(d)    Participants shall not be, and shall not have any of the rights or
privileges of, shareholders of the Company in respect of any Shares purchasable
or deliverable in connection with any Award unless and until certificates
representing any such Shares have been issued by the Company to such
Participants (or book entry representing such Shares has been made and such
Shares have been deposited with the appropriate registered book-entry
custodian).

(e)    Absent express provisions to the contrary, any Award under this Plan
shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement or severance plan of the Company or other
Service Recipient and shall not affect any benefits under any other benefit plan
of any kind now or subsequently in effect under which the availability or amount
of benefits is related to level of compensation.  This Plan is not a “retirement
plan” or “welfare plan” under the Employee Retirement Income Security Act of
1974, as amended.

(f)    Unless the Committee determines otherwise, no benefit or promise under
the Plan shall be secured by any specific assets of the Company or any other
Service Recipient, nor





9

--------------------------------------------------------------------------------

 



shall any assets of the Company or any other Service Recipient be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
the Plan.

(g)    The Plan shall be binding on all successors and assigns of the Company
and a Participant, including without limitation, the estate of such Participant
and the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

(h)    Notwithstanding any provision herein to the contrary, other than as
permitted under Section 8 or 9 below, the repricing of any Stock Option or Stock
Appreciation Right, once granted hereunder, is prohibited without prior approval
of the Company’s shareholders.  For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of any Stock Option or Stock Appreciation
Right to lower the exercise price thereof; (ii) any other action that is treated
as a “repricing” under generally accepted accounting principles; and (iii)
repurchasing for cash or canceling any Stock Option or Stock Appreciation Right
in exchange for another Award at a time when the exercise price per Share is
greater than the Fair Market Value of the underlying Shares, unless the
cancellation and exchange occurs in connection with an event described in
Section 8 or 9 below.

8.          Adjustments upon Certain Events.

In the event of any Share dividend, Share split, spin-off, share combination,
reclassification, recapitalization, liquidation, dissolution, reorganization,
merger, Change in Control, payment of a dividend (other than a cash dividend
paid as part of a regular dividend program), exchange of Shares or other
corporate exchange, any equity restructuring (as defined under FASB Accounting
Standards Codification Topic 718 or any successor provision thereto), or other
similar transaction or occurrence which affects the equity securities of the
Company or the value thereof, the Committee shall (i) adjust the number and kind
of shares subject to the Plan and available for or covered by Awards, (ii)
adjust the share and/or exercise prices related to outstanding Awards, and/or
(iii) take such other action (including, without limitation providing for
payment of a cash amount to holders of outstanding Awards), in each case as it
deems reasonably necessary to address, on an equitable basis, the effect of the
applicable corporate event on the Plan and any outstanding Awards. Where an
Award being adjusted is an ISO or is subject to Section 409A of the Code, the
adjustment shall also be effected so as to comply with Section 424(a) of the
Code and not to constitute a modification within the meaning of Section 424(h)
or 409A, as applicable, of the Code. Any such adjustment made or action taken by
the Committee in accordance with this Section 8 shall be final and binding upon
holders of Awards and upon the Company.

9.          Change in Control. 

Notwithstanding Section 8 above, in the event of a Change in Control: (a) if
determined by the Committee in the applicable Award Agreement or otherwise
determined by the Committee in its sole discretion, any outstanding Awards then
held by Participants which are unexercisable or otherwise unvested or subject to
lapse restrictions may automatically be





10

--------------------------------------------------------------------------------

 



deemed exercisable or otherwise vested or no longer subject to lapse
restrictions, as the case may be, as of immediately prior to such Change in
Control and (b) the Committee may, to the extent determined by the Committee to
be permitted under Section 409A of the Code, but shall not be obligated to: (i)
cancel such Awards for fair value (as determined in the sole discretion of the
Committee) which, in the case of Stock Options and Stock Appreciation Rights,
may equal the excess, if any, of the value of the consideration (as determined
in the sole discretion of the Committee) to be paid in the Change in Control
transaction to holders of the same number of Shares subject to such Stock
Options or Stock Appreciation Rights over the aggregate exercise price of such
Stock Options or the aggregate exercise price of such Stock Appreciation Rights,
as the case may be; (ii) provide for the issuance of substitute awards that will
substantially preserve the otherwise applicable terms and value of any affected
Awards previously granted hereunder, as determined by the Committee in its sole
discretion; or (iii) provide that for a period of at least ten business days
prior to the Change in Control, any Stock Options or Stock Appreciation Rights
shall be exercisable, to the extent applicable, as to all Shares subject thereto
and that upon the occurrence of the Change in Control, such Awards shall
terminate and be of no further force and effect.  For the avoidance of doubt,
the Committee may apply any of the foregoing to any given outstanding Award or
group or type of Awards, and shall not be required to apply any of the foregoing
uniformly to all outstanding Awards.

10.        Amendment and Termination

(a)    The Committee shall have the authority to make such amendments to any
terms and conditions applicable to outstanding Awards as are consistent with
this Plan, provided that no such action shall modify any Award in a manner that
adversely impacts, other than in a de minimis manner, a Participant with respect
to any outstanding Awards, other than pursuant to Sections 8, 9 or 10(c) hereof,
without the Participant’s consent, except as such modification is provided for
or contemplated in the terms of the Award or this Plan (including Section 4(a)
above).

(b)    The Board may amend, suspend or terminate the Plan, except that no such
action, other than an action under Sections 8, 9 or 10(c) hereof, may be taken
which would, without shareholder approval, increase the aggregate number of
Shares available for Awards under the Plan, decrease the exercise price of
outstanding Stock Options or Stock Appreciation Rights, change the requirements
relating to the Committee, or extend the term of the Plan.  However, no such
Board action shall adversely impact, other than in a de minimis manner, a
Participant with respect to any outstanding Awards, other than pursuant to
Sections 8, 9 or 10(c) hereof, without the Participant’s consent, except as
otherwise contemplated in the terms of the Award or the Plan (including Section
4(a) above).

(c)    This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the
Code.  Notwithstanding anything herein to the contrary, (i) if, at the time of
the Participant’s termination of service with any Service Recipient, the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the





11

--------------------------------------------------------------------------------

 



imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months and one day following the Participant’s termination of service with all
Service Recipients (or the earliest date as is permitted under Section 409A of
the Code), if such payment or benefit is payable upon a termination of service
and (ii) if any other payments of money or other benefits due to the Participant
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred, if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, reasonably determined by the Board in
consultation with the Participant, that does not cause such an accelerated or
additional tax or result in an additional cost to the Company (without any
reduction in such payments or benefits ultimately paid or provided to the
Participant).  Each payment made under the Plan shall be designated as a
“separate payment” within the meaning of Section 409A of the Code and all
references to “termination of employment” or “termination of service” shall be
deemed to refer to a “separation from service” within the meaning of Section
409A of the Code. Notwithstanding the above, the Company shall not be liable to
a Participant in the event any payment or benefit under the Plan fails to be
exempt from, or comply with, Section 409A of the Code.

(d)    The Committee shall specify in, or in respect of, any Award granted
hereunder on or subsequent  to the Effective Date, that as a condition of
receiving payment of such Award, the Participant’s rights, payments, and
benefits with respect to such Award shall be subject to any reduction,
cancellation, forfeiture or recoupment, in whole or in part, upon the occurrence
of certain specified events, as may be required by the Securities and Exchange
Commission or any applicable national exchange, law, rule or regulation or as
set forth in a separate “clawback” or recoupment policy as may be adopted from
time to time by the Board or the Committee.

11.        Governing Law; International Participants

(a)    This Plan shall be governed by and construed in accordance with the laws
of the State of Delaware applicable therein.

(b)    With respect to Participants who reside or work outside the United States
of America, the Committee may, in its sole discretion, amend the terms of the
Plan or awards with respect to such Participants in order to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Company or any other Service Recipient.

12.       Transfers and Leaves of Absence

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any other Service Recipient shall not be deemed
a termination of employment, and (b) a Participant who is granted in writing a
leave of absence or who is entitled to a statutory leave of





12

--------------------------------------------------------------------------------

 



absence shall be deemed to have remained in the employ of the Company (and other
Service Recipient) during such leave of absence.

13.       Withholding Taxes 

The Company shall have the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy any federal, state or
local income or other taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to any grant, exercise, or payment
made under or as a result of the Plan.  It shall be a condition to the
obligation of the Company to deliver Shares upon the exercise of a Stock Option
or upon the occurrence of any other taxable event with respect to any Award that
the Participant pays to the Company or makes arrangements satisfactory to the
Company for payment of the applicable withholding taxes. As an alternative to
making a cash payment to the Company to satisfy applicable withholding tax
obligations, a Participant may elect or the Committee may require a Participant
to satisfy the withholding requirement, in whole or in part, by having the
Company withhold Shares having a Fair Market Value equal to the amount required
to be withheld, or by delivering to the Company Shares having a Fair Market
Value equal to the amount required to be withheld.  The value of any Shares so
withheld or delivered shall be based on Fair Market Value of the Shares on the
date that the amount of tax to be withheld is to be determined.  All elections
by the Participant shall be irrevocable and be made in writing and in such
manner as determined by the Committee in advance of the day that the transaction
becomes taxable and, to the extent applicable, in accordance with the
requirements of Section 409A of the Code.

14.        Effectiveness of the Plan

This Plan as amended and restated shall be effective on November 30, 2016 (the
“Effective Date”), except for the amendments set forth in Sections 2(j), 3(b)
and 6(c)(ii) which shall not take effect, and no Award shall be granted
hereunder that are subject to the amendments set forth in Sections 2(j), 3(b)
and 6(c)(ii), unless and until the Company’s shareholders approve the proposal
related to the Plan at the annual meeting of shareholders held in 2017 (the
“2017 Annual Meeting”).

13

--------------------------------------------------------------------------------